Exhibit GEMSTAR-TV GUIDE AND NINTENDO SIGN LICENSE AGREEMENT IN JAPAN AND LAUNCH GUIDANCE SERVICE FOR Wii GAMING CONSOLE Company’s Interactive Programming Guide Service Gains Momentum on Emerging Platforms March 10, 2008 (Los Angeles, CA) — Gemstar-TV Guide International, Inc. (NASDAQ: GMST), a leading media, entertainment and technology company, today announced that it has entered into its first-ever license agreement with Nintendo.Under the multi-year agreement, which is specific to the Japanese market, the G-GUIDE®
